DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.


Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 12/29/2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of Mordani (US 20160094647 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 8-10, 12-14, 15-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2002/0161869 A1) in view of Mordani (US 20160094647 A1), further in view of Maccanti (US 9633051 B1) and further in view of Lu (US 2017/0027004 A1).
Regarding Claim 1, 8, and 15

Griffin teaches:

A computer-implemented method comprising: receiving a change to a configuration parameter associated with a first cluster node of a plurality of cluster nodes in a cluster configuration (¶69 Changing a cluster configuration parameter may be performed by simply changing a single value associated with a parameter (receiving a change),  and typically utilizing ordered messaging to ensure that the change is propagated (change is received at a first node, and then propagated) to every relevant cluster entity); 

distributing the configuration parameter from the shared cluster memory to the cluster configuration (¶69 Changing a cluster configuration parameter may be performed by simply changing a single value associated with a parameter (receiving a change), and typically utilizing ordered messaging to ensure that the change is propagated (distributing parameter all nodes in cluster configuration, ¶72).

Griffin does not teach:

wherein the cluster configuration includes one or more configuration clients and one or more configuration API endpoints, wherein the one or more configuration clients and the one or more configuration API endpoints include a configuration client library,

wherein the change to the configuration parameter includes a parameter update respective to an assumption about an application, wherein the parameter update respective to the assumption about the application includes at least one of an increase limit and a decrease limit respective to object creation,

wherein at least two different cluster nodes of the plurality of cluster nodes are configured for triggering at least two different state transitions at the same time, wherein triggering includes notifying the one or more configuration client of one or more cluster configuration changes;

wherein the cluster configuration is organized as a tree structure, wherein receiving the change to the configuration parameter includes splitting the tree structure by the configuration parameter relative to a corresponding dimension, wherein the corresponding dimension includes at least one of a logical dimension and a physical dimension; 



Mordani teaches:

wherein the cluster configuration includes one or more configuration clients and one or more configuration API endpoints, wherein the one or more configuration clients and the one or more configuration API endpoints include a configuration client library (¶183-190 fig. 11 user 562 (configuration client with a configuration API endpoint) ¶109 the lifecycle manager enables configuration integration across different components, lifecycle manager can be implemented as a library (configuration client library) providing a local API access to clients to create lifecycle configurations, update those configurations, view those configurations, tenant configuration (configuration parameter) is store in application server 100 (shared cluster memory) implement using the library of the API endpoint),

storing via the configuration client library of at least one of the one or more configuration clients and the one or more configuration API endpoints,  the configuration parameter in a shared cluster memory (¶183-184 fig. 11 user 562 (configuration client with a configuration API endpoint) ¶109 the lifecycle manager enables configuration integration across different components, lifecycle manager can be implemented as a library providing a local API access to clients to create lifecycle configurations, update those configurations, view those configurations, tenant configuration (configuration parameter) is stored in application server 100 (shared cluster memory) implemented using the library of the API endpoint); and
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Griffin in light of Mordani in order for providing an end-to-end lifecycle in a multi-tenant application server environment, enabling configuration integration 
across different components, for example application servers, traffic directors 
or load balancers, and database or other components, which may have their own 
partition-specific configurations (Mordani ¶5).

Griffin-Mordani does not teach:




wherein at least two different cluster nodes of the plurality of cluster nodes are configured for triggering at least two different state transitions at the same time, wherein triggering includes notifying the one or more configuration client of one or more cluster configuration changes;

wherein the cluster configuration is organized as a tree structure, wherein receiving the change to the configuration parameter includes splitting the tree structure by the configuration parameter relative to a corresponding dimension, wherein the corresponding dimension includes at least one of a logical dimension and a physical dimension; 

Maccanti teaches:

wherein the change to the configuration parameter includes a parameter update respective to an assumption about an application, wherein the parameter update respective to the assumption about the application includes at least one of an increase limit and a decrease limit respective to object creation (col 11 lines 35-50 computing nodes may be configured to provide the functionality of an auto-admin cluster, a cluster of resources dedicated to the data storage service, col 33 lines 5-25 configuration parameter value changes, if the new configuration parameter value indicates an increase or decrease in storage capacity or throughput capacity, its application may automatically trigger a partition split, move, or merge operation),


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Griffin-Mordani in light of Maccanti in order for configuring computing nodes to provide the functionality of an auto-admin cluster, a cluster of resources dedicated to the data storage service (Maccanti col 11 lines 35-50).

Griffin-Mordani-Maccanti does not teach:

wherein at least two different cluster nodes of the plurality of cluster nodes are configured for triggering at least two different state transitions at the same time, 

wherein the cluster configuration is organized as a tree structure, wherein receiving the change to the configuration parameter includes splitting the tree structure by the configuration parameter relative to a corresponding dimension, wherein the corresponding dimension includes at least one of a logical dimension and a physical dimension; 


Lu teaches:

wherein at least two different cluster nodes of the plurality of cluster nodes are configured for triggering at least two different state transitions at the same time, wherein triggering includes notifying at least one configuration client of one or more cluster configuration changes (¶53 fig. 1 ¶18 propagating cluster configuration changes from a single central master cluster or super master to one or more dependent clusters (304b-1 and 304b-2 triggering at least two different state transitions at the same time), configuration changes propagated to leaf nodes (triggering includes notifying at least one configuration client of one or more cluster configuration changes), ¶3 master device can propagate the update to all its dependent devices) ;

wherein the cluster configuration is organized as a tree structure(¶76 fig.3 tree network of devices ¶20 cluster of devices within a supercluster, ¶18 management of multiple clusters, such as by propagating cluster configuration changes from a single central master cluster or super master to one or more dependent clusters),

wherein receiving the change to the configuration parameter includes splitting the tree structure by the configuration parameter relative to a corresponding dimension (¶8 each (access point) master node support different configuration parameter (splitting the tree structure by the configuration parameter) fig. 3 ¶18 a connection to the master cluster and requests for services from the third party service provider may be routed to and/or through the master cluster for all dependent clusters, dependent clusters are also masters to other child nodes (tree structure is split with multiple masters within a super cluster),  ¶20 third party services may optionally be provided to clusters within a supercluster, access points within a cluster and client devices connected to access points (includes splitting the tree structure by the configuration parameter relative to a corresponding dimension)); 

wherein the corresponding dimension includes at least one of a logical dimension and a physical dimension (¶100 fig. 6 scheme between access points ¶76 fig. 3, ¶91 fig. 4 schematic of the network with physical dimensions (locations of nodes within the cluster) and logical dimensions (interconnections between the nodes) ¶120 access points  logical network), 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Griffin-Mordani-Maccanti in light of Lu in order to provide multiple access points as master nodes, managing configurations, settings, control, etc., and the other access points act as dependent devices (also referred to as slave devices), receiving configurations, settings, control, etc., from the master device (Lu ¶3).


Regarding Claim 2, 9, and 16

Griffin-Mordani-Maccanti-Lu teaches:

The computer-implemented method of claim 1.

Griffin teaches:

The computer-implemented method of claim 1 wherein the configuration parameter includes at least one of a mode, a state, and a numerical parameter of at least one storage service running on the first cluster node (¶72 changing a single value associated with a parameter on a first node, and then propagated to other nodes).

Regarding Claim 3, 10, and 17

Griffin-Mordani-Maccanti-Lu teaches:

The computer-implemented method of claim 1.

Griffin teaches:

(¶30 fig. 1 plurality of nodes in a cluster configuration, fig. 3 ¶52 each including configuration data including a Cluster ID (CID) 52 and a table or list of known object ID's).


Regarding Claim 5, 12, and 19

Griffin-Mordani-Maccanti-Lu teaches:

The computer-implemented method of claim 1.

Griffin teaches:

 The computer-implemented method of claim 1 wherein the configuration update is applied to a plurality of cluster nodes in the cluster configuration (¶69 Changing a cluster configuration parameter may be performed by simply changing a single value associated with a parameter (receiving a change), and typically utilizing ordered messaging to ensure that the change is propagated (distributing parameter all nodes in cluster configuration, ¶72)..

Regarding Claim 6, 13, and 20

Griffin-Mordani-Maccanti-Lu teaches:

The computer-implemented method of claim 1.

Griffin teaches:
 The computer-implemented method of claim 1 wherein the configuration update is limited to the first cluster (¶69 Changing a cluster configuration parameter may be performed by simply changing a single value associated with a parameter (receiving a change), ¶72 changing a single value associated with a parameter on a first node (change limited to first cluster), and then propagated to other nodes).

Regarding Claim 7, 14

Griffin-Mordani-Maccanti-Lu teaches:



Griffin teaches:

The computer-implemented method of claim 1 wherein the configuration update is limited to a single replication group (¶69 Changing a cluster configuration parameter may be performed by simply changing a single value associated with a parameter (receiving a change), ¶72 changing a single value associated with a parameter on a first node, and then propagated (replicated) to other nodes (single replication group)).

Regarding Claim 21, 22, and 23

Griffin-Mordani-Maccanti-Lu teaches:

The computer-implemented method of claim 1.

Maccanti teaches: 

The computer-implemented method of claim 1 wherein storing the configuration parameter in the shared cluster memory includes maintaining a list of one or more overridden configuration parameters resulting from splitting the tree structure by the configuration parameter relative to the corresponding dimension Col 3 lines 40-55 change the values of one or more of the configuration parameters of the restored table from their values in the original table (table (maintaining a list of overridden configuration parameters) storing the configuration parameter), col 11 lines 35-50 computing nodes may be configured to provide the functionality of an auto-admin cluster, a cluster of resources dedicated to the data storage service, col 33 lines 5-25 configuration parameter value changes, if the new configuration parameter value indicates an increase or decrease in storage capacity or throughput capacity, its application may automatically trigger a partition split, move, or merge operation).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Griffin-Mordani in light of Maccanti in order for configuring computing nodes to provide the functionality of an auto-admin cluster, a cluster of resources dedicated to the data storage service (Maccanti col 11 lines 35-50).


Regarding Claim 24

Griffin-Mordani-Maccanti-Lu teaches:

The computer-implemented method of claim 1.

Mordani teaches: 

The computer-implemented method of claim 1, wherein the one or more configuration clients and the one or more configuration API endpoints are communicatively coupled to the shared cluster memory (¶183-184 fig. 11 user 562 (configuration client with a configuration API endpoint) ¶109 the lifecycle manager enables configuration integration across different components, lifecycle manager can be implemented as a library providing a local API access to clients to create lifecycle configurations, update those configurations, view those configurations, tenant configuration (configuration parameter) is stored in application server 100 (shared cluster memory) implemented using the library of the API endpoint); and
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Griffin in light of Mordani in order for providing an end-to-end lifecycle in a multi-tenant application server environment, enabling configuration integration 
across different components, for example application servers, traffic directors 
or load balancers, and database or other components, which may have their own 
partition-specific configurations (Mordani ¶5).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/15/2021